Citation Nr: 1500446	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  01-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to April 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This rating decision granted the Veteran's petition for service connection for PTSD and assigned a 10 percent disability evaluation effective from October 24, 1997.  

In July 2003, the Board remanded the case for further development by the originating agency, including scheduling of an examination.  Upon completion of the remand instructions, the case was returned to the Board for further consideration.  In November 2005, the Board denied the Veteran's claim of an initial rating higher than 10 percent for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an August 2006 Joint Motion filed by counsel for the Veteran and the VA Secretary.  In July 2007, the Board denied the Veteran's appeal again.  The Veteran appealed this decision to the Court.  In January 2010, the Court issued a decision which vacated the Board's July 2007 decision, and remanded the case to the Board for action consistent with its decision.  In July 2010, the Board remanded the case for further development by the originating agency.  In May 2013, the Board again denied the Veteran's claim for increased rating, which the Veteran again appealed to the Court.  In July 2014, the Court issued a decision which vacated the Board's May 2013 decision, and remanded the case to the Board for readjudication in compliance with directives specified in a July 2014 Joint Motion filed by counsel for the Veteran and the VA Secretary.

Subsequent to the last adjudication by the agency of original jurisdiction (AOJ), the Veteran submitted additional pertinent evidence in August 2012 and October 2012.  However, the Veteran submitted a waiver of initial RO consideration of that evidence.  Cf. 38 C.F.R. § 20.1304 (2014).  The Board acknowledges the November 2014 submissions by the Veteran and his representative explicitly not waiving initial AOJ consideration and requesting a remand for AOJ consideration of new evidence.  As there is no new evidence of record since the last waiver submitted by the Veteran, the Board concludes that a remand based on the foregoing consideration is not necessary.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire initial rating period on appeal, the Veteran's PTSD is manifested by symptoms such as sleep impairment, flashbacks, nightmares, minimization of his problems with avoidance behaviors, anxiety, and depression, which are representative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in April 2004, September 2004, November 2010, and May 2012, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service records are in the file.  As the Veteran has been incarcerated for the entire appellate time period, he has no VA treatment records for the relevant time period.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  In that regard, the Board notes that certain non-federal treatment records from 1998 from the state correctional facility have not been associated with the claims file because the state requires a copying charge and VA is not authorized to pay such charges.  After the Board notified the Veteran of these charges and the inability to obtain the records, in a November 2010 letter, the Veteran responded in March 2011 that since February 1998 his symptoms had not changed.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in December 2011 or April 2012.  (In that regard, the Board notes that the VA examination report includes both dates.  The Veteran has indicated that the examination occurred in April 2012, which would be consistent with email communications of record.)  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the notice letters, the VA examination, the clarification of representation, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As discussed above, a March 2000 rating decision granted service connection for PTSD and assigned the Veteran an initial compensable rating of 10 percent.  The Veteran claims the 10 percent rating does not accurately depict the severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2014). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Veteran has been incarcerated since 1993, during the entire period of this appeal.  His initial claim of service connection for PTSD was received in July 1996.  The only medical treatment that he has received has been treatment offered by the prison.  The VA has obtained those records to the extent possible, as noted above, and they are included in the claims file.  June 1995 and July 1997 reports by a prison psychological specialist indicate that the Veteran showed no signs of significant mental or emotional impairment.  A September 1997 report by the same prison psychological specialist indicates that the Veteran did show signs of mild to moderate mental or emotional impairment, which could be managed on an outpatient basis, and that mental health staff would provide the necessary care.

The record also contains an August 1995 report of a prison senior psychologist who interviewed the Veteran as part of his request to attend the Vietnam Veterans group.  The psychologist observed that the Veteran was clean and neatly groomed with cooperative behavior.  He was oriented times three.  There were no apparent deficiencies or limitations of memory observed or reported.  His mood was calm and appropriate.  He showed a broad range of affect, which was congruent with the content of expressed thought, and stable.  No suicidal or homicidal ideation was reported.  His thinking was coherent, relevant, logical, well-organized, and goal-directed.  No abnormal perceptions were reported.  His insight and judgment appeared good.  The psychologist noted that the Veteran had a history of depressive disorder, and had possible PTSD or stress-related conditions related to military service.  The Veteran was placed on the waiting list for the Vietnam group pending confirmation of his service records.  He was advised of the availability of mental health services as needed.

The record also contains the only detailed summary of the Veteran in a prison psycho-social assessment by a Master's degreed social worker, psychological specialist, dated in December 1996.  The report of that examination was co-signed by a senior psychologist.  At that examination, the Veteran denied any mental health treatment prior to his incarceration.  He had been attending Vietnam Veterans stress groups for about a year.  He was taking medication to help him sleep and for depression.  He reported that he could not sleep through the night due to nightmares.  He also reported that he tended to minimize his depression.  The psychologist gave an Axis I diagnosis of PTSD and Depressive Disorder based on DSM-IV criteria, and assigned a GAF score of 65-70.  The examiner noted specific PTSD symptoms of flashbacks, nightmares, minimization of his problems, and anxiety.  

The Veteran was admitted to mental health outpatient therapy using the Vietnam Veterans group as the vehicle for that therapy.  The record contains monthly summaries of the Veteran's participation in group therapy, and some reports of individual therapy sessions, from September 1995 to January 1998.  The remaining treatment records in the file relate primarily to treatment reports for the Veteran's physical health.

The September 1995 mental health outpatient treatment report notes that the Veteran was clean and neatly groomed, cooperative, and oriented times three.  His affect and mood were calm, appropriate and congruent.  Thinking distortions were addressed in treatment, and there was no evidence of a formal thought disorder.  No suicidal or homicidal ideation was reported.  There was no evidence of abnormal perceptions.  This was the Veteran's first group session, and it was noted that he handled instructions well, and was well-accepted by the other members.  A May 1996 outpatient treatment report contained similar observations about the Veteran.  However, the Veteran's mood was noted to be euthymic with appropriate affect.  It was noted that the Veteran continued to "open up" more verbally to the group, offering his own advice and advice from his own experiences.  Virtually all of the mental health reports made similar observations about the Veteran's mental health.

In a September 1996 report from an individual therapy session, the Veteran talked of his Vietnam experiences and his PTSD.  He thought he was probably suffering from it in Vietnam.  It also appeared that his Vietnam experience had had a negative influence on the rest of his life.  He used to explain his behavior as over reaction, but looking back he felt it was due to PTSD.  He felt that the offense for which he was incarcerated could be a case in point.  In an October 1997 report from an individual therapy session, the Veteran reported that he was doing fine.  His appearance was noted to be neat and clean.  His behavior was appropriate and cooperative.  He had good eye contact, and presented as relaxed and spontaneous.  He was oriented with good concentration and attention.  His mood was euthymic.  He denied suicidal or homicidal ideation.  His affect was congruent and broad, and moderately cheerful.  His thinking process was organized and goal oriented with logical and coherent content.  No hallucinations or delusions were observed.  The Veteran reported that he was sleeping good, 8 hours a night; his appetite was good; and his energy level was moderate within normal limits.  He also reported that he experienced anxiety intermittently, but it was manageable and minimal.

The record also contains an updated January 1998 report of a psychosocial evaluation of the Veteran by a prison senior psychologist.  He noted that the Veteran received correspondence from his children and regular visits from his family.  The Veteran was presently in the open prison population, functioning adequately, with a good adjustment to incarceration.  He continued with case management, and was a member of a Vietnam Veterans group at the prison.  He was seeking disability from the United States Government for his Vietnam experiences.  The psychologist made a similar DSM-IV diagnosis as was given in December 1996, but he did not assign a GAF score.  He did note that the Veteran's anxiety was asymptomatic at that time.  The January 1998 individual therapy treatment report, the last report in the record, contained similar observations about the Veteran's mental health status as noted above.  The Veteran did report that he was still sleeping 8 hours a night, and he denied an anxious or irritable mood at that time.  He also reported that he was going to be away for four weeks at another facility for law clerk training, which would begin during February 1998.

In connection with his initial July 1996 claim of service connection for PTSD, the Veteran submitted a statement in support of his claim by his sister, who described how he had changed after he returned from Vietnam.  According to his sister, he avoided socializing, and often absented himself from family gatherings.  He had no interest in sports, kept weapons nearby, and used drugs regularly.  She stated that these changes were contrary to every point in his personality before going to Vietnam.

In an April 1997 statement, regarding PTSD symptoms that he experienced after service, the Veteran stated that he believes that the crime for which he was convicted (murdering his wife), and for which he is currently incarcerated, was due to an impulsive defense reaction that resulted in violence (the record shows that the incident occurred during 1991).  He stated that he has had difficulty with intimate relationships having had two failed marriages.  His first wife left him shortly after his return from Vietnam, and his second wife told him that living with him was like living with a ghost.  The Veteran also related how he experienced difficulty in work relationships after he returned from Vietnam.  He stated that he had had five jobs in two months in prison.  Prior to obtaining professional employment around 1981, he reported working at a variety of jobs without stability.  During the 10 years between 1981 and 1991, he had four different jobs as a computer programmer/analyst.  Although the Veteran reported that he had a tendency to candidly verbalize his opinions, and he made great efforts to avoid confrontations, his job changes were primarily motivated by personality disorders, and they were more frequent than he would have preferred.  He stated that he had difficulty concentrating at work, and his work was interrupted several times a week by thoughts and memories of Vietnam.  While his family was important to him, he avoided contact with them, which was not the way he was before he went to Vietnam.  He never indulged in use of marijuana in the field, but he did begin smoking it in Vietnam.  This carried over to civilian life for the calming effect.  The Veteran also stated that he rarely slept through the night.  He was awakened easily, sometimes with war-related nightmares.  He would use marijuana often in the early morning in order to get back to sleep.

In a February 2001 notarized statement, the Veteran further described his PTSD symptoms.  They included occupational impairment due to impaired concentration and memory, intrusive recollections of Vietnam, difficulty sleeping, combat-related nightmares, and social impairment and isolation (he referred to the April 1997 stressor statement noted above).  The Veteran also stated that after he returned from Vietnam, he avoided reminders of the war, including fireworks displays, and was no longer interested in sports.  He said that he did not discuss his difficulties with socializing or his nervous reactions with his family, and he made every effort to appear normal despite internal turmoil.  He reported that in prison, he identified mostly with other Veterans, but basically kept to himself.

The record also contains an October 2001 statement by the Veteran's mother on his behalf.  She presents herself as having a Master's degree in education counseling obtained in 1968.  She listed professional experience as a school counselor from 1968 to 1970; a teacher of an emotionally disturbed class from 1970 to 1971; and an adjunct community college professor of music and psychology from 1972 to 1974.  She lists no experience beyond 1974.  She noted that she was uniquely able to make observations about the personality development of her son both before and after military service.  She incorporated the Veteran's statements from his February 2001 affidavit, noted above.  She stated that, during conversations with and observing her son, she noted several PTSD symptoms which were consistent with those described in DSM-IV (The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders): (1) recurrent distressing recollections and dreams, primarily involving two particular experiences (in addition to many others) in which her son and the other soldiers with him were helpless, or in uncontrollable situations; (2) the disruptive thoughts, impaired concentration, caused a negative impact on his work efficiency, and occasionally caused him to leave work undone; (3) the related dreams caused lack of sleep, which also decreased his work efficiency; (4) awaking from the dreams with a sudden involuntary movement would startle and irritate his wife, and cause the most basic social impairment; (5) triggering events included certain sound, war related conversations, movies, news reports, and open areas, which caused an avoidance reaction in her son; (6) prior to service, her son participated in sports, clubs and was socially active, but after service he was more withdrawn and had a feeling of alienation, and (7) the Veteran pursued physical and mental exertion during the day in order to minimize interrupted sleep, and he also demonstrated hypervigilance with a need to check around.  The Veteran's mother, stating that she utilized the DSM-IV criteria for PTSD, said that she concurred with a prison psychologist's diagnosis of PTSD related to military combat.  She also agreed with the Global Assessment of Functioning (GAF) score of 65-70 assigned by the prison psychologist, which she believed placed her son's impairment at 30 to 35 percent.  

In accordance with the Board's July 2010 remand directives, the Veteran was afforded a VA examination in December 2011 or April 2012 (as discussed above).  The examiner noted that Department of Corrections records showed that the Veteran attended group therapy from 1996 to 1998.  Different evaluations noted symptoms of depression and anxiety, and during a January 1998 psychological examination, he was diagnosed with Depressive Disorder and PTSD, and assigned a GAF score of 65-70.  He was noted to be sleeping 8 hours per night, with no observed distress, a euthymic mood, and occasional anxiety that was manageable and minimal.  He was also noted by a psychiatrist in January 1998 to be well groomed, cooperative, euthymic, and memory/concentration/comprehension were all within normal limits, with no cognitive deficits.  The examiner also noted that since 1998 the Veteran had been considered MH Status #1, which indicates no need for treatment or medication, and any mental health symptoms had not risen to a level that was unmanageable or resulted in impaired functioning in his environment.  He also noted that the Veteran had not sought any new mental health services since 1998.  The Veteran was administered the MMPI2 and the Morel Emotional Numbing Test (MENT) for PTSD, an individually administered, two-alternative, forced-choice test of biased responding for PTSD.  The Veteran's score on the MENT was below the cut-off score used to identify individuals from the normative sample who were deemed to be malingering PTSD symptoms, and the MMPI2 scores were similar to test results performed in 1995.  The Veteran was somewhat guarded and defensive on testing, and the examiner noted that his somatic complaints/concerns, difficulty with authority, introversion and alienation difficulties were most likely influenced by his incarceration since 1991.

At the time of the examination, the Veteran was noted to have symptoms of anxiety.  In this regard, he reported that he occasionally felt jumpy in prison a few times per week, but that he also had extended periods where he did not.  He also complained of occasional avoidance behavior and sleep disruption, due to prison guard headcounts and closing of cells.  The Veteran also reported that he kept conversations with other inmates brief, and that he had learned to keep personal information to himself, and learned to identify potential trouble and walk away from situations that could lead to conflict.  On mental status examination, the Veteran was cleanly dressed, had good eye contact, and was oriented times 3.  His mood was euthymic and congruent to topics.  He was cooperative and generally open throughout the examination, and there were no memory or cognitive deficits noted.  He had good performance on serial 7s and word spelling, and good vocabulary.  General knowledge and reasoning questions were completed successfully.

The examiner opined that the confinement to death row and the prison environment contributed to the Veteran's symptoms of anxiety and depression, and that his arrest for attempted murder (twice) contributed to his symptoms of depression and PTSD, however, he concluded that he could only speculate on apportioning across different stressors.  The examiner also concluded that some of the Veteran's symptoms were currently in remission and that he had not experienced an exacerbation or aggravation of his mental condition.  He also concluded that the records, examination and evaluation of the Veteran did not support the claim of increased mental distress or impairment.

The Veteran has also submitted a September 2012 report from S.R., Licensed Marriage and Family Therapist (LMFT), Certified Trauma Specialist, PTSD Expert. S.R. indicated that in September 2012, the Veteran wad administered the Trauma Symptom Inventory, the Impact of Event Scale, the Davidson Trauma Scale, and the Mississippi Scale for Combat-Related PTSD, and that the results of the tests indicated that as a result of the traumatic events he experienced while serving in Vietnam and the subsequent homecoming experience, the Veteran is suffering from "chronic and severe PTSD," and in his opinion, he has suffered for "many years" with the condition.  The Board observes, however, that the report failed to indicate what specific symptoms of PTSD the Veteran experiences, which would allow the Board to rate the disability under the applicable rating criteria.  Furthermore, the report did not indicate specifically how long the Veteran had been suffering from chronic and severe PTSD, as opposed to just noting that it had been "many years."  As the report contains insufficient detail, the Board finds that it of limited probative value for rating purposes.

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records as a whole support an increased rating for the Veteran's PTSD to 30 percent, but no more, for all relevant time periods.  See 38 C.F.R. § 4.7.

In reaching that conclusion, the Board notes that the Veteran has regularly reported symptoms that included sleep impairment, flashbacks, nightmares, minimization of his problems, anxiety, and depression.  Several of these symptoms are specifically mentioned in the General Rating Formula for Mental Disorders as indicative of problems reflective of a 30 percent rating.  Moreover, the Veteran has reported some problems with concentration during work and that he has switched between multiple prison jobs due to difficulties.  In addition, he has reported intentionally keeping conversations with other inmates short to avoid potential problems and that a measure of his work difficulties are due to problems interacting with others.  For these reasons, the Board concludes that a 30 percent rating is warranted for the Veteran's service-connected PTSD.  

As explained in more detail above, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 30 percent rating is warranted for the entire appeal period.

However, a rating greater than 30 percent is not appropriate for any period of time on appeal because the Veteran does not have psychiatric symptoms resulting in occupational and social impairment with reduced reliability and productivity.  Although the Veteran clearly has problems due to his psychiatric disability, he exhibits few of the symptoms noted as applicable for a 50, 70, or 100 percent rating, or symptoms on par with those levels of severity.  He does not have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; or impairment of short- and long-term memory.    

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 30 and 50 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment with reduced reliability and productivity as contemplated for a 50 percent rating.

With respect to the Veteran's occupational impairment, the Board acknowledges the Veteran's representations that he has been forced to switch to multiple different prison jobs within a short period of time due to problems that included concentration difficulties and problems with social interaction.  That said, the evidence does indicate that the Veteran has been able to work at various prison jobs, including undergoing training as a law clerk.  Moreover, prior to his incarceration he had regular employment as a computer programmer for the previous decade, although he did switch jobs multiple times during that time period.  

As to the Veteran's social impairment, statements from fellow inmates demonstrate that the Veteran has made friends and formed relationships in prison.  Multiple mental health records have opined that the Veteran had adjusted fairly well to prison life.  The Veteran also has stated that he enjoyed seeing family and other visitors to the prison, although some of these visits have slowed or ceased on the initiative of the visitors, rather than at the behest of the Veteran.  He also has reportedly enjoyed corresponding with family and others.  The Board acknowledges that the Veteran has reported caution in certain interactions with other inmates; however, such statements likely indicate prudence, rather than social impairment on the Veteran's part, given the Veteran's current living situation.  Thus, the Veteran is able to maintain social relationships and perform in social situations.

Thus, the Board concludes that the Veteran's psychiatric symptoms do not more closely approximate occupation and social impairment with reduced reliability and productivity as required for a 50 percent disability rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 30 percent rating assigned herein.  Again, in determining that a rating in excess of 30 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 30 percent rating.  While the Veteran may have some of the criteria for a higher rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 30 percent rating.  In reaching that conclusion, the Board has considered the tenets of 38 C.F.R. § 4.7, as instructed by the July 2014 JMR; however, this is not a case where there is a question as to which of two ratings should be applied.  For the reasons discussed above, the Board concludes that a 30 percent rating best represents the disability level of the Veteran's service-connected PTSD disability.
In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 30 percent, but no more, is warranted for the entire appeal period.  See Fenderson, 12 Vet. App. at 119.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including sleep impairment, flashbacks, nightmares, minimization of his problems, anxiety, and depression.  The current 30 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the only disabilities for which service connection has been granted are PTSD and bilateral otitis externa.  The Veteran has not alleged, nor does the evidence indicate that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
ORDER

Entitlement to an initial disability rating of 30 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The July 2014 JMR stated that, "remand is warranted for the Board to provide adequate consideration of the issue of entitlement to TDIU in accordance with applicable law and regulation."  Specifically, the JMR found that the May 2013 Board decision made no findings of fact, rendered no conclusions of law, and failed to discuss whether the Veteran had service-connected disabilities other than PTSD.  

In light of the foregoing and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

The Board notes that in addition to PTSD, the Veteran also is service-connected for bilateral otitis externa, rated as noncompensably disabling.  The Veteran has indicated in statements that his ear problems affect his ability to socialize with others and, by extension, his employability.  As the issue of entitlement to an increased rating for otitis externa is not before the Board, but the Veteran appears to contend that it plays some role in his claimed unemployability, the Board concludes that a remand is required for the AOJ to consider the claim of entitlement to TDIU in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Thereafter, adjudicate the Veteran's TDIU claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


